      Case 2:19-cv-08016-PD Document 21 Filed 08/18/20 Page 1 of 2 Page ID #:889




 1   IRENE RUZIN, Attorney at Law (CSB #125763)
     Law Offices of Irene Ruzin
 2   16311 Ventura Blvd., Suite 900
 3   Encino, California 91436
     Tel: 818 325-2888
 4
     Fax: 818 325-2890
 5   Email: ireneruzin@gmail.com
 6   Attorney for Plaintiff, KAREN SCOTT for DANIEL WILLIAM BRYANT
 7
                            UNITED STATES DISTRICT COURT
 8
                          CENTRAL DISTRICT OF CALIFORNIA
 9
                                    WESTERN DIVISION
10
11   KAREN SCOTT for DANIEL                     )   Case No.: CV 19-08016-PD
     WILLIAM BRYANT,                            )
12
                                                )   AMENDED ORDER
13   Plaintiff,                                 )   AWARDING EAJA FEES AND
14                                              )   COSTS
            vs.                                 )
15                                              )
     ANDREW M. SAUL,                            )
16
     Commissioner of Social Security,           )
17
            Defendants.
18
19          Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),

20   IT IS ORDERED that attorney’s fees under the Equal Access to Justice Act
21   (“EAJA”) are awarded in the amount of SIX THOUSAND DOLLARS ($6,000.00)
22   for all legal services rendered by Plaintiff’s attorney in this civil action under 28
23   U.S.C. §2412(d) and costs in the amount of FOUR HUNDRED DOLLARS
24   ////
25   ////
26   ////
27   ////
28   ////
      Case 2:19-cv-08016-PD Document 21 Filed 08/18/20 Page 2 of 2 Page ID #:890




 1   ($400.00) under 28 U.S.C. §1920, and subject to the terms and conditions of the
 2   Stipulation.
 3   DATED: August 18, 2020
 4                                               _______________________________
                                                 PATRICIA DONAHUE
 5
                                                 U.S. MAGISTRATE JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
